                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 RUSSELL G. GREER,

         Plaintiff,                                  Case No. 3:18-cv-0394

 v.                                                  Judge Trauger
                                                     Magistrate Judge Newbern
 TAYLOR A. SWIFT,

         Defendant.


                                             ORDER

        Plaintiff Russell G. Greer, who appears in this action pro se, has asked the Clerk’s Office

to issue a subpoena to Douglas Sipes, who owns a UPS Store in Nashville, Tennessee. Greer hopes

to obtain from Sipes “the physical address attached to mailbox 256, the owners of which are 13

Management and Taylor Nation, LLC so that service can be had upon them for Defendant.” The

Court assumes that Greer seeks this information to assist him in effecting service, which the Court

has ordered him to do by January 15, 2019. (Doc. No. 15.)

        Under this Court’s Local Rules, the Clerk’s Office may issue a subpoena to a pro se party

“only upon written motion made and order entered by the Court.” M.D. Tenn. R. 45.01

(subpoenas). Greer has not requested this subpoena by a motion. The Clerk’s Office is therefore

DIRECTED to return the unissued subpoena to Greer. Greer may request the issuance of a new

subpoena by motion in compliance with the Local Rule, which should include the proposed

subpoena as an exhibit to the motion and address the reasons why Greer believes the subpoena

should issue under Federal Rule of Civil Procedure 45.




                                                 1

      Case 3:18-cv-00394 Document 17 Filed 12/19/18 Page 1 of 2 PageID #: 186
       Also under the Court’s Local Rules, a party seeking production of documents from a person

not a party to the action must serve a copy of the subpoena on counsel for every other party at least

two days before service of the subpoena. M.D. Tenn. R. 45.01(d) (timing of subpoenas for

production of documents). The procedural posture of this case is not a perfect fit for this rule;

because Defendant Swift has not yet been served, her counsel has appeared only to oppose entry

of default. (Doc. No. 11.) Greer shall serve Swift’s counsel with any renewed motion he may file,

which will satisfy this requirement.

       It is so ORDERED.



                                       ____________________________________
                                       ALISTAIR E. NEWBERN
                                       United States Magistrate Judge




                                                 2

    Case 3:18-cv-00394 Document 17 Filed 12/19/18 Page 2 of 2 PageID #: 187
